Title: To Thomas Jefferson from George Weedon, 14 April 1781
From: Weedon, George
To: Jefferson, Thomas



Dear Sir
Williamsburg Ap. 14. 1781

I am honor’d with the resolution of Council 10th Inst. and as Genl. Philip’s Letter dated 6th demanded an answer from me, have confined it chiefly to the very words of the Council, Copy of which have the Honor to enclose. I am desirous of cultivating the Liberal Idea held out by the British General to those who are unfortunate, as nothing but reciprocal advantages can result from it. I am happy to find the Honorable Executive will authorize their Officers to nourish it on just and equitable Ground.
I was in hopes of getting such as were not exchanged: enlarged on parole by promising that an equal Number should be sent in as soon as they could be march’d from Winchester and requested in my last Letter on the Subject, leave to make the overture, but as the  Executive have not made any reply to that part, could not say to the British Commander that it should be done.
I am just setting off to Potowmac by order of the Baron, and shall pass through the Northward Neck. Will take the earliest Opportunity of advising your Excellency of every Hostile Occurence in that Quarter. Major Bradford my Aid de Camp will have the Honor of delivering you this and will inform you particularly of anything you may wish to enquire about in this Quarter to whom I refer you: I would thank your Excellency for a Warrant for about 7 or 8000 Pounds on account of my Pay. I have drawn none for upwards of two Years and am in want of a supply.
I have the Honor to be with Esteem & Regard Yr. Excellencies [Most?] Obt Servt.,

G Weedon

